ANDREWS, Judge.
This is an interlocutory appeal by the defendant, Marion Roscoe Collins, from a post decretal order holding the defendant in contempt for failure to satisfy a mortgage.
The parties were divorced in 1963 under a decree which incorporated a stipulation and property settlement agreement which included a provision that the defendant would convey to the plaintiff title to certain property known as “Six Mile Creek Place,” and that further, the defendant would pay an existing mortgage on said property.
The final decree was entered September 13, 1963. As a result of a Rule to Show Cause, defendant was adjudged in contempt of court on February 12, 1964 for failure to deliver certain personal property to the plaintiff, and to satisfy the mortgage on the Six Mile Creek property. Again as a result of defendant’s failure to comply with said order by satisfying said mortgage, he was adjudged in contempt of court on November 27, 1964. Said order allowed him thirty days from the date thereof to pay said mortgage, and upon failure to make said payment, to serve sixty days in jail, to remain therein until the sentence was served or until he complied with the order of the court. It is the order of November 27, 1964 that we have for review.
There is some ambiguity in the agreement, which the court construed to mean that the defendant had obligated himself to pay the indebtedness necessary to satisfy said mortgage on the Six Mile Creek property regardless of the source of the funds. The same chancellor who granted the divorce to the parties has had the parties and their attorneys before him on numerous occasions, including the two hearings on Rule to Show Cause. The testimony of the parties was taken, and the chancellor *232liad an opportunity to observe the demeanor of the parties and to fully consider the dispute between them.
The defendant has failed on appeal to demonstrate that the chancellor has committed' reversible error. Pearce v. Pearce, Fla.App.1957, 97 So.2d 329. Accordingly, the Order appealed from is
Affirmed.
SHANNON, Acting C. J., concurs.
KELLY, CLIFTON M., Associate Judge, dissents.